DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 5/4/2021 which was in response to the office action mailed on 2/5/2021 (hereinafter the prior office action).
Claim(s) 14-26 is/are pending. 
Claim(s) 14, 17, 22-26 is/are amended.
Claim(s) 1-13 is/are cancelled.
Claim(s) 14, 24 and 25 is/are independent.
Applicant’s amendments have overcome prior Specification and Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments, filed 5/4/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 17 in “Remarks” that “there is nothing said in Jia about ensuring the safety of persons needing to service a low voltage network of an electric power distribution system. This feature is recited in claim 14 and is a positive limitation. The presence of autonomous means in the dwelling is a source of generation of voltage despite shutting down the substation during the work, thus endangering people during their servicing.” 

Examiner respectfully disagrees because Jia teaches that safety of service persons is ensured, and this is because Jia discloses optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost (Para. 244), which would include safety of servicing personnel. 
Further, Applicant’s claim 14 explicitly recites ensuring of the safety by identifying whether or not the dwellings comprise autonomous means. Jia also teaches this because Jia discloses that consumers/dwellings and the corresponding resources are identified in database for each dwelling (Para. 107), which includes whether the dwellings comprise or do not comprise said autonomous means according to said information.
Further, in response to applicant's argument that the identifying of autonomous means in dwellings is done for the intention of ensuring safety of service persons, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Here, Jia performs the identifying of autonomous means in dwellings as recited in the claims, and thus Jia meets the claim limitation.



Further, applicant mentions in Pg. 18 in “Remarks” that “in most cases, there is no available information about whether such means are present or not. This problem is not 

Examiner respectfully notes that Applicant has argued here regarding Jia not teaching deducing using a model, which the prior Office action did not state. It is Toth (as outlined below), and not Jia, that teaches deducing a model, which Applicant has also stated at the end. Thus, Applicant’s arguments regarding Jia not teaching deducing using a model is moot.



Further, applicant mentions in Pg. 19 in “Remarks” that “The model of Toth is based on the analysis of satellite images of buildings to identify a subset of buildings having a clean energy solution installed (see Toth claim 1). In contrast, the model of claim 14 is based, on the one hand, on the consumption data and, on the other hand, on meteorological data.” Applicant further elaborates in Pg. 19 that “In contrast to the present invention, the model of Toth is based on satellite images recognition and has nothing to do thus with the model recited in claim 14 (specific features of this model being recited in dependent claims 22 and 23, for example).” 

Examiner respectfully disagrees because it is Jia, and not Toth, which teaches a model based on consumption data and meteorological data for detecting a coincidence as outlined in claim 14. This is because Jia discloses that changes across connected users are correlated, where weather data and load/consumption are correlated, and users include those producing energy by autonomous means (Para. 95); further, Jia disclose that digital exchange 1000 includes 
However, Jia does not teach every aspect of the modeling as outlined in claim 14. Because of that, Toth was brought in to teach the aspect of deducing using a model information about presence of autonomous means (Para. 34). It is neither Jia nor Toth which is responsible for teaching the entirety of claim 14. Rather, it is the combination of Jia and Toth which teach all of the limitation of claim 14.
Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 19-20 in “Remarks” that “Neither of Jia or Toth finally relates to ensuring security of personnel during their service due to presence of autonomous production means, and neither of Jia or Toth discloses a model as presented in amended claim 14 to determine whether such autonomous production means are present or not.”

Examiner respectfully notes that this is a repetition of Applicant’s arguments which have been addressed as outlined above. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-15, 21 and 24-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 14 and 24-25 recite(s) the term “probably comprise autonomous means” or “probably comprising autonomous means”. This term seems to be vague and its meaning or metes and bounds is not understandable. This is because it is unclear what the word “probably” encompasses as a limitation. For examining purposes, the term has been interpreted below to mean “comprise” or “comprising autonomous means”. This is because the claim would then recite “at least some of the dwellings comprise autonomous means”, which would cover the concept of the probability related to each dwelling Applicant may amend the claim by amending in the manner interpreted for examining purposes as outlined above; or by replacing the term “probably” with the concept of the probability score of claims 16, 17 and 19 which distinctly claim the probability; or by ; or by any other appropriate correction as long as it is supported by the Specification and Drawings.

Claims 22 and 23 recite the terms “highest levels” and “lowest levels”. These terms seem to be unclear and their meaning or metes and bounds is not understandable. This is because the highest/maximum or lowest/minimum amount would be a single number, and thus there would be the highest level or lowest level. There cannot be multiple levels which are the highest/maximum or lowest/minimum. For examining purposes, the limitations containing these terms are being interpreted to mean “highest level” and “lowest level”. Applicant may amend the claims by specifying the term as interpreted by the Examiner; or by any other appropriate correction.

Claim(s) 15 and 21 depend(s) upon the above rejected claim(s) 14, and it/they do not cure(s) the deficiency of the above rejected claim(s) 14, and thus are also rejected under 35 U.S.C. 112(b).

Claim(s) 26 depend(s) upon the above rejected claim(s) 25, and it/they do not cure(s) the deficiency of the above rejected claim(s) 25, and thus is/are also rejected under 35 U.S.C. 112(b).

Claim(s) 16-20 depend(s) upon the above rejected claim(s) 14, and it/they cure(s) the deficiency of the above rejected claim(s) 14, and thus are not rejected under the same 35 U.S.C. 112(b) rejection as the one for claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Pub. No. 2016/0072287) (hereinafter “Jia”) in view of Toth et al. (U.S. Pub. No. 2017/0076304) (hereinafter “Toth”).

Regarding claim 14, Jia teaches a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system, (Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel)

wherein: the low-voltage network is connected to a substation supplying power to a plurality of dwellings within a geographical area, (Para. 170 - - distribution equipment 2104 comprises low-voltage systems used to distribute electricity to end users, which is a low-voltage network, and distribution system includes distribution substation; Para. 82 - - end users can be homes, i.e. dwellings within an area)

(Para. 82 - - dwellings have electricity usage, i.e. consumption, meters; Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

at least some of the dwellings probably comprise autonomous means of producing electricity using renewable energy, (Para. 82 - - at least some of the homes can have solar panels or arrays and wind turbines, i.e. autonomous renewable energy producers; see related 112(b) rejection)

a placing in operation of said autonomous means generating voltage in the low-voltage network despite shutting down the substation during the work, thus endangering people during their servicing, (Para. 71 - - energy users using renewable energy, i.e. autonomous means generating voltage in the low-voltage network, may not react, i.e. place in operation said means, when requested to reduce demand, i.e. energy usage, which would thus endanger people during their servicing)

the method, implemented by a server communicating with the meters, (Para. 121 - - meter data is obtained by servers and database such as 1430 and 1440)

comprising: - obtaining first data from consumption records from each meter by regular time intervals, (Para. 85 - - smart meters and advanced metering infrastructure measure and communicate electrical consumption, i.e. first data from consumption records, at regular time intervals)

- obtaining second data which are meteorological data in the geographical area, in order to identify at least some weather conditions conducive to the production of energy by said autonomous means, (Para. 95 - - event database 1020 acquires weather forecast or actual weather information of a certain area, i.e. meteorological data in geographical area, in order to correlate across connected users, which includes users producing energy by autonomous means)

- for each meter, applying a model for detecting, based on at least the first and second data, a coincidence between periods of low consumption measured by the meter and weather conditions 4Docket No. 0600-1784conducive to electricity production by said autonomous means during said periods, (Para. 95 - - changes across connected users are correlated, where weather data and load/consumption are correlated, and users include those producing energy by autonomous means; Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030 for detecting, i.e. calculating probabilities)

and…- for each dwelling, storing in a database the information on the presence of autonomous means, with a corresponding identifier specific to the dwelling, (Para. 107 - - consumers/dwellings and the corresponding resources are stored in database for each dwelling)

- and, before performing the servicing work, ensuring the safety of the persons needing to service the low-voltage network of the electric power distribution system by identifying in the database whether the dwellings comprise or do not comprise autonomous means according to said information. (Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel; Para. 107 - - consumers/dwellings and the corresponding resources are identified in database for each dwelling, which includes whether the dwellings comprise or do not comprise said autonomous means according to said information)


But Jia does not explicitly teach deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter,

However, Toth teaches deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter, (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model; Para. 36 - - buildings are identified based on whether a customer, i.e. dwelling, is likely to adopt solar panels, i.e. autonomous means)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 15, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the server further obtains an instantaneous measurement of the voltage in the low-voltage network before the servicing work, and the work is dependent on the server obtaining a zero-voltage measurement in the low-voltage network.  (Para. 86 - - utilities get meter data, i.e. measurement of voltage, within scenarios, i.e. instantaneous measurement are obtained associated with such scenarios; when non-zero amount of electricity is measured, loads can be turned off in a demand reduction scenario, which would include servicing work requiring zero-voltage)



Regarding claim 16, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein each meter is configured to be cut off remotely by a command from the server, (Para. 86 - - loads can be turned off in a demand reduction scenario, which would include servicing work requiring zero-voltage)

…- if a non-zero voltage is measured in the low-voltage network, using the meter identifier having the maximum score in said list to cut off that meter remotely, (Para. 86 - - when non-zero amount of electricity is measured, loads can be turned off in a demand reduction scenario, which would include servicing work requiring zero-voltage)

then removing that meter from the list and using again a next meter identifier having a new maximum score in said list to cut off that next meter until a zero- voltage measurement is obtained in the network.  (Para. 86 - - loads can be turned off such that the same load reduction is not counted twice, i.e. another meter/load is cut off, until voltage is reduced according to the scenario, i.e. zero-voltage)

Toth further teaches and wherein the presence information is a probability score for the presence of autonomous means in the dwelling equipped with said meter, (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model)

and the method further comprises: - establishing a list of the probability scores for the presence of autonomous means, with respective corresponding meter identifiers, 5Docket No. 0600-1784 (Para. 85 - - database management system can store data related to customers, including probability score for customers, where customers are identified with corresponding meters)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 17, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the detection model is obtained by a "tree boosting" technique comprising: - a setting of variables in a learning sample composed of dwellings for which the consumption is analyzed, (Para. 217 - - machine learning uses user-supplied information, i.e. variables for learning samples composed of dwellings for which consumption is analyzed)

- a defining of explanatory variables, taken from the variables set, (Para. 226 - - variables are taken from user-supplied information; Para. 232 - - variables of interest are generated from users’ feedback, where such variables of interest are explanatory variables)

…in a dwelling equipped with a meter measuring and communicating consumption in the dwelling by regular time intervals, (Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

Toth further teaches - an application of the tree boosting method to the explanatory variables in order to determine a model for calculating a probability score for the presence of autonomous means (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model)

(Para. 85 - - database management system can store data related to customers, including probability score for customers)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 18, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein a cross- validation is further applied in order to consolidate the determination of the calculation model.  (Para. 233 - - validation is performed in order to verify that solutions obtained fall within an acceptable solution space, i.e. calculations are consolidated)



Regarding claim 19, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the detection model is obtained by implementing a convolutional neural network, (Para. 128 - - neural networks can be implemented for probabilistic/risk modeling, i.e. the detection model)

this implementation comprising: - a setting of variables in a learning sample composed of dwellings for which the consumption is analyzed, - a learning of the sample by the neural network, (Para. 217 - - machine learning uses user-supplied information, i.e. variables for learning samples composed of dwellings for which consumption is analyzed)

and - the determination by the neural network of a model for calculating a probability score for the presence of autonomous means (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model)

(Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

Toth further teaches said score corresponding to said presence information stored in the database.  (Para. 85 - - database management system can store data related to customers, including probability score for customers)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 20, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the variables to be set in the learning sample comprise, for each dwelling:…- the dwelling consumption, by regular intervals; (Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

- the weather conditions in the area of the dwelling, including an instantaneous temperature in this area.  (Para. 209, Claim 1 - - event database, which acquires weather conditions, can store external temperatures and time-of-day)

Toth further teaches - a predictive variable indicating whether or not the dwelling is equipped with autonomous production means; (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 21, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the autonomous production means whose presence is to be detected is a 7Docket No. 0600-1784photovoltaic panel, (Para. 82 - - at least some of the homes can have solar panels, i.e. autonomous production means are photovoltaic panels)

Toth further teaches wherein the weather conditions include at least the level of sunlight at a given moment.  (Para. 48 - - amount of sunlight can be obtained from accessing weather data)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 22, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the autonomous production means whose presence is to be detected is a photovoltaic panel, (Para. 82 - - at least some of the homes can have solar panels, i.e. autonomous production means are photovoltaic panels)

…and wherein each meter is arranged to measure and communicate consumption at an hourly or sub-hourly interval, (Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals including sub-hourly intervals)

said explanatory variables comprising at least one variable among: - an average ratio per meter between a consumption between 10 a.m. and 4 p.m. in a day and a total consumption (Para. 123 - - statistics server can compute average percentage of total load consumed during each time increment for meter-equipped consumers, i.e. average ratio per meter between consumption between 10 a.m. and 4 p.m. and total consumption)

Toth further teaches the weather conditions include at least the level of sunlight at a given moment, (Para. 48 - - amount of sunlight can be obtained from accessing weather data)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 23, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches wherein the autonomous production means whose presence is to be detected is a photovoltaic panel, (Para. 82 - - at least some of the homes can have solar panels, i.e. autonomous production means are photovoltaic panels)

…and wherein each meter is arranged to measure and communicate consumption at a daily interval, (Para. 85 - - smart meters and advanced metering infrastructure (AMI) measure and communicate consumption at regular time intervals more frequent than only once per month, example every 15 minutes, where AMI interval can be set to daily interval)

the explanatory variables comprising at least one variable among: - a ratio of consumption over one day to level of sunlight over the same day; - a ratio of consumption over one day to average level of sunlight between 10 a.m. and 4 p.m. of that day; - a ratio of consumption over one day to average level of sunlight between 12 p.m. and 2 p.m. of that day; - (Para. 95 - - correlation is performed of load, i.e. consumption, with respect to weather, i.e. degrees of temperature)

Toth further teaches wherein the weather conditions include at least the level of sunlight at a given moment, (Para. 48 - - amount of sunlight can be obtained from accessing weather data)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

Toth (Para. 33).



Regarding claim 24, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches a non-transitory computer storage medium, storing instructions of a computer program causing, when said instructions are executed by a processor of a processing circuit, (Para. 92 - - digital exchange 1000 may be implemented on a single server or other computing device, which is being interpreted to include computer programs stored on storage medium and executed by processor)

the implementation of a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system, (Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel)

the low-voltage network being connected to a substation supplying power to a plurality of dwellings within a geographical area, (Para. 170 - - distribution equipment 2104 comprises low-voltage systems used to distribute electricity to end users, which is a low-voltage network, and distribution system includes distribution substation; Para. 82 - - end users can be homes, i.e. dwellings within an area)

the dwellings being equipped with meters configured to measure and communicate consumption by regular time intervals, (Para. 82 - - dwellings have electricity usage, i.e. consumption, meters; Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

at least some of the dwellings probably comprising autonomous means of producing electricity using renewable energy, (Para. 82 - - at least some of the homes can have solar panels or arrays and wind turbines, i.e. autonomous renewable energy producers; see related 112(b) rejection)

a placing in operation of said autonomous means generating voltage in the low-voltage network despite shutting down the substation during the work, thus endangering people during their servicing, (Para. 71 - - energy users using renewable energy, i.e. autonomous means generating voltage in the low-voltage network, may not react, i.e. place in operation said means, when requested to reduce demand, i.e. energy usage, which would thus endanger people during their servicing)

the method, implemented by a server communicating with the meters, (Para. 121 - - meter data is obtained by servers and database such as 1430 and 1440)

(Para. 85 - - smart meters and advanced metering infrastructure measure and communicate electrical consumption, i.e. first data from consumption records, at regular time intervals)

- obtaining second data which are meteorological data in the geographical area, in order to identify at least some weather conditions conducive to the production of energy by said autonomous means, (Para. 95 - - event database 1020 acquires weather forecast or actual weather information of a certain area, i.e. meteorological data in geographical area, in order to correlate across connected users, which includes users producing energy by autonomous means)

- for each meter, applying a model for detecting, based on at least the first and second data, a coincidence between periods of low consumption measured by the meter and weather conditions conducive to electricity production by said autonomous means during said periods, (Para. 95 - - changes across connected users are correlated, where weather data and load/consumption are correlated, and users include those producing energy by autonomous means; Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030 for detecting, i.e. calculating probabilities)

and…- for each dwelling, storing in a database the information on the presence of autonomous means, with a corresponding identifier specific to the dwelling, (Para. 107 - - consumers/dwellings and the corresponding resources are stored in database for each dwelling)

- and, before performing the servicing work, ensuring the safety of the persons needing to service the low-voltage network of the electric power distribution system by identifying in the database whether the dwellings comprise or do not comprise autonomous means according to said information. (Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel; Para. 107 - - consumers/dwellings and the corresponding resources are identified in database for each dwelling, which includes whether the dwellings comprise or do not comprise said autonomous means according to said information)


But Jia does not explicitly teach deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter,

However, Toth teaches deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter, (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model; Para. 36 - - buildings are identified based on whether a customer, i.e. dwelling, is likely to adopt solar panels, i.e. autonomous means)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 25, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches a server for implementing a method for ensuring the safety of persons needing to service a low-voltage network of an electric power distribution system, (Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030; Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel)

the low-voltage network being connected to a substation supplying power to a plurality of dwellings within a geographical area, (Para. 170 - - distribution equipment 2104 comprises low-voltage systems used to distribute electricity to end users, which is a low-voltage network, and distribution system includes distribution substation; Para. 82 - - end users can be homes, i.e. dwellings within an area)

the dwellings being equipped with meters configured to measure and communicate consumption by regular time intervals, (Para. 82 - - dwellings have electricity usage, i.e. consumption, meters; Para. 85 - - smart meters and advanced metering infrastructure measure and communicate consumption at regular time intervals)

at least some of the dwellings probably comprising autonomous means of producing electricity using renewable energy, (Para. 82 - - at least some of the homes can have solar panels or arrays and wind turbines, i.e. autonomous renewable energy producers; see related 112(b) rejection)

a placing in operation of said autonomous means generating voltage in the low- voltage network despite shutting down the substation during the work, thus endangering people during their servicing, (Para. 71 - - energy users using renewable energy, i.e. autonomous means generating voltage in the low-voltage network, may not react, i.e. place in operation said means, when requested to reduce demand, i.e. energy usage, which would thus endanger people during their servicing)

said method being implemented by the server communicating with the meters, (Para. 121 - - meter data is obtained by servers and database such as 1430 and 1440)

and comprising: - obtaining first data from consumption records from each meter by regular time intervals, (Para. 85 - - smart meters and advanced metering infrastructure measure and communicate electrical consumption, i.e. first data from consumption records, at regular time intervals)

- obtaining second data which are meteorological data in the geographical area, in order to identify at least some weather conditions conducive to the production of energy by said autonomous means, (Para. 95 - - event database 1020 acquires weather forecast or actual weather information of a certain area, i.e. meteorological data in geographical area, in order to correlate across connected users, which includes users producing energy by autonomous means)

- for each meter, applying a model for detecting, based on at least the first and second data, a coincidence between periods of low consumption measured by the meter and weather conditions conducive to electricity production by said autonomous means during said periods, (Para. 95 - - changes across connected users are correlated, where weather data and load/consumption are correlated, and users include those producing energy by autonomous means; Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030 for detecting, i.e. calculating probabilities)

and…- for each dwelling, storing in a database the information on the presence of autonomous means, with a corresponding identifier specific to the dwelling, (Para. 107 - - consumers/dwellings and the corresponding resources are stored in database for each dwelling)

- and, before performing the servicing work, ensuring the safety of the persons needing to service the low-voltage network of the electric power distribution system by identifying in the database whether the dwellings comprise or do not comprise autonomous means according to said information, (Para. 244 - - optimization of maintenance and services for buildings, campuses and microgrids, i.e. low-voltage network of an electricity power distribution system in order to provide better services for managing cost, which would include safety of servicing personnel; Para. 107 - - consumers/dwellings and the corresponding resources are identified in database for each dwelling, which includes whether the dwellings comprise or do not comprise said autonomous means according to said information)

the server comprising a memory for storing the database and a processing circuit (Para. 92 - - digital exchange 1000 may be implemented on a single server or other computing device, which is being interpreted to include computer programs stored on storage medium and executed by processor)

configured for applying the model for detecting autonomous production means in a dwelling, (Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030 for detecting, i.e. calculating probabilities)

based on at least the first data on consumption from the meter of that dwelling and on the second data on weather conditions for the area of the dwelling.  (Fig. 23 - - simulation and modelling server 2300 works in conjunction with comms interface 1032 to gather first consumption data from dwelling meters, and with event database 1020 to gather weather data for the area of the dwelling)


But Jia does not explicitly teach deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter,

However, Toth teaches deducing, from the application of the model, information on the presence of autonomous means in the dwelling equipped with this meter, (Para. 34 - - probability, i.e. information on presence, that a customer, i.e. dwelling, will have solar photovoltaic system, i.e. autonomous means, is generated by propensity model; Para. 36 - - buildings are identified based on whether a customer, i.e. dwelling, is likely to adopt solar panels, i.e. autonomous means)

Jia and Toth are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control/monitoring of energy systems containing houses with solar panels.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Toth.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce customer acquisition costs, as suggested by Toth (Para. 33).



Regarding claim 26, the combination of Jia and Toth teaches all the limitations of the base claim(s).
Jia further teaches a processing circuit of a server according to claim 25, comprising a memory for storing the database and a processing circuit (Para. 92 - - digital exchange 1000 may be implemented on a single server or other computing device, which is being interpreted to include computer programs stored on storage medium and executed by processor)

(Fig. 23 - - digital exchange 1000 includes simulation and modelling server 2300 which works in conjunction with statistics server 1030 for detecting, i.e. calculating probabilities)

based on at least the first data on consumption from the meter of that dwelling and on the second data on weather conditions for 10Docket No. 0600-1784 the area of the dwelling. (Fig. 23 - - simulation and modelling server 2300 works in conjunction with comms interface 1032 to gather first consumption data from dwelling meters, and with event database 1020 to gather weather data for the area of the dwelling)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119